The election of Hiram Woodward, returned a member from Orange, being controverted by William Brooks and others, was investigated by the committee on elections, who reported thereon as follows ; —
“ That the petitioners allege, that the supposed election of said Woodward was void, because the town-meeting was warned by giving seven days’ notice ofily, when the by-laws of said town required a copy of all warrants for town-meetings to be posted up fourteen days prior to the time of meeting.
The time of notice being admitted by the sitting member, the petitioners then offered as evidence, to support their allegation, an abstract from the town records, in the words following: 4 Voted, that town-meetings be warned for the future, by posting up a copy of the warrant fourteen days, at the least, at the public meeting-house, except on special occasions, and then to be warned by the constable.’ Here the petitioners rested their case, no evidence being offered by them to shew what construction had been given by the town to the phraseology of the by-law.
On the part of the sitting member, it was contended, that less than fourteen days’ notice was sufficient on special occasions, and that the right to convene, for the election of a representative, on the fourth Monday of November, was such an occasion.
In support of this position, evidence from the town records was introduced to show, that the town had called meetings for important purposes, such as for the election of representative in the congress of the United States; which meetings had been holden on seven days’ notice, and such notice given in *302the same manner as the notice for the meeting at which the said Hiram Woodward was elected. It was further proved by the sitting member, that the meeting, on the twenty-fourth of November last, was unusually large, and that no objections, on the ground of want of notice, were made, until the balloting resulted in the election of the said Woodward.
From the above statement of facts, the committee are unanimously of the opinion, that the said Woodward was duly and legally elected a member of this house, and is entitled to his seat. All which is respectfully submitted.”
This report was made to the house, on the twentieth of January, and was read and accepted immediately.1

 56 J. H. 84.